Citation Nr: 1102506	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-32 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes.

2.  Entitlement to service connection for an acquired psychiatric 
disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to January 
1971.  He was stationed in Vietnam from September 1970 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

In December 2006, the RO denied service connection for PTSD.  In 
a March 2007 correspondence, the Veteran stated that he wanted to 
"service connect" for PTSD based on his combat service in 
Vietnam.  The RO construed this correspondence as a request to 
reopen the Veteran's PTSD claim.  It is not.  The March 2007 
correspondence was received within three months of the January 
2007 notification letter and is therefore construed as a notice 
of disagreement with the December 2006 rating decision.  See 38 
C.F.R. § 20.302(a).  

In October 2007, the RO, in pertinent part, (1) denied service 
connection for hypertension, peripheral neuropathy of the upper 
extremities, bilateral hearing loss, tinnitus, and PTSD; and (2) 
denied an increased evaluation for diabetes mellitus.  In January 
2009, the RO denied service connection for hypertension.  The 
peripheral neuropathy and diabetes claims are not currently on 
appeal; although the Veteran filed a notice of disagreement with 
respect to both issues, he did not perfect an appeal on either. 

The psychiatric disability issue has been recharacterized to 
better reflect the medical evidence and changes in case law.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran requested a video conference hearing with respect to 
the psychiatric disability, bilateral hearing loss, and tinnitus 
claims; he received notice of the date and location of said 
hearing.  The Veteran, however, did not show at the required 
time.  Not having received a request for postponement and 
pursuant to 38 C.F.R. § 20.704(d), the Board will proceed with 
its adjudication of the appeal "as though the request for a 
hearing had been withdrawn."  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional Treatment Records

The Veteran contends that he received medical treatment for the 
claimed conditions from the Los Angeles Outpatient Clinic, the 
West Los Angeles VAMC, and the East Los Angeles Outpatient Clinic 
from 1971 to the present.  The claim file contains treatment 
records for these facilities from February 1997 to February 2010.  
However, no records were obtained from 1971 to 1996.  All VA 
records are constructively of record.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, all the Veteran's VA treatment 
records should be obtained and associated with the claim file.

Hypertension

The Veteran seeks service connection for hypertension, to include 
as secondary to service-connected diabetes mellitus type II.  

A July 1968 pre-induction examination shows that the Veteran's 
blood pressure was 128/78.  A January 1971 separation examination 
shows that the Veteran's blood pressure was 130/82.

VA treatment records establish that the Veteran was diagnosed 
with diabetes in 2002 and hypertension in 2005.  He takes 
medication for the hypertension.  The Veteran underwent a VA 
examination in August 2008 to determine the etiology of his 
hypertension.  The examiner noted a history of hypertension of 
four years' duration based on the Veteran's history only.  The 
examiner found that the Veteran's hypertension was not aggravated 
by his service-connected diabetes.  The examiner, however, did 
not provide a rationale for this opinion.  Nor did the examiner 
address the issue of direct service connection.  

The August 2008 examination is insufficient and another 
examination must be provided before this claim can be decided.

Acquired Psychiatric Disability

STRs establish that in May 1970, the Veteran was diagnosed with 
psychogenic vomiting.  The January 1971 separation examination 
discloses a normal psychiatric evaluation; there is no 
accompanying medical history report.  VA treatment records from 
February 1997 to February 2010 establish that the Veteran has 
been variously diagnosed with an acquired psychiatric disability, 
to include depression, bipolar disorder, and schizoaffective 
disorder.  Although the Veteran specified that he is seeking 
service connection only for PTSD, the Board is obligated to 
consider service connection for a psychiatric disorder generally, 
as the Veteran lacks the expertise to properly diagnose and label 
his current disability.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

A medical examination is necessary when the record (1) contains 
competent evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) contains 
evidence, which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a decision.  
See 38 U.S.C.A. 
§ 5103A(d); see also McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

With respect to the third factor above, there is a low threshold 
that requires only that the evidence "indicates" that there "may" 
be a nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the evidence of record shows a current psychiatric diagnosis 
and an in-service episode of psychogenic vomiting, remand is 
required for an appropriate VA examination and medical opinion 
regarding any nexus to service.

Bilateral Hearing Loss/Tinnitus

The Veteran contends that he suffered hearing loss due to noise 
exposure that resulted from serving in a vehicle maintenance 
company while in Vietnam.  Specifically, he contends that he was 
exposed to heavy equipment used for the recovery of vehicles, as 
well as sniper attacks and roadside ambushes while on convoy 
operations.  The Veteran claims that his hearing loss and 
tinnitus have "been an ongoing problem" since service.  The 
Veteran's DD-Form 214 shows his primary occupational specialty 
was clerk typist.

The July 1968 pre-induction examination discloses a normal 
clinical evaluation of the ears.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
15
LEFT
15
0
5
--
15

On the accompanying medical history report, the Veteran reported 
a history of ear and nose trouble.  

A January 1971 separation examination also discloses a normal 
clinical evaluation of the ears and reflects a normal hearing 
test of 15/15 (whispered voice).  See Smith v. Derwinski, 2 Vet. 
App. 137 (1992).

The Veteran did not seek evaluation or treatment for hearing loss 
or tinnitus during service.

A January 2007 VA treatment record shows that the Veteran 
reported that his hearing seemed louder than usual; he described 
it as "very acute."

A January 2008 VA audiology consultation record shows that the 
Veteran had been referred by primary care to rule out hearing 
loss.  The Veteran reported being exposed to gunfire at close 
range several years before, and that he had experienced otalgia 
and hyperacusis "for some time afterwards."  He also reported 
being exposed to gunfire in Vietnam and riveting as a civilian.  
Testing showed normal hearing 250-2KHz in the left ear, 250-3KHz 
in the right ear, and sloping to a mild high frequency 
sensorineural hearing loss in both ears.  Speech discrimination 
was excellent in both ears.  The assessment was "normal hearing 
thru critical speech frequencies."  The audiologist determined 
that the Veteran's hearing was "adequate for communication."  
An examination is necessary in order to determine if, in fact,  
the Veteran has a current bilateral hearing loss disability for 
VA purposes, and  whether or not any current hearing loss 
disability is related to service.  38 C.F.R. 
§ 3.385.

Accordingly, the case is REMANDED for the following action:

1.	Obtain outstanding VA treatment records 
from the VA Greater Los Angeles 
Healthcare System, the Los Angeles 
Ambulatory Care Center, and the VA West 
Los Angeles Healthcare Center from 
January 1971 to January 1996.

2.	Schedule the Veteran for an appropriate 
VA examination to determine the 
etiology of his current hypertension.  
The claim folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the requested study.  
The examiner should provide an opinion, 
with adequate rationale:

a) whether it is at least as likely as 
not (i.e., at least 50 percent or 
greater) that the Veteran's present 
hypertension is related to service; 
specifically whether there were early 
manifestations of hypertension in 
service.  The examiner should consider 
the elevated blood pressure readings 
taken during service, as referenced 
above.

b) whether it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's hypertension was 
caused or aggravated by his diabetes?

A rationale for all opinions expressed 
must be provided.

If the examiner feels that the requested 
opinion	 cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to 
speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given medical 
science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or 
the examiner does not have the needed 
knowledge or training).

3.	Schedule the Veteran for a VA mental 
disorders examination.  The claim 
folder must be reviewed in conjunction 
with the examination.

The examiner should identify all 
current psychiatric disorders.  The 
examiner must discuss the in-service 
diagnosis of psychogenic vomiting in 
opining whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disorder was 
caused or aggravated by military 
service, or is otherwise related to 
active duty service.  A full and 
complete rationale for all opinions 
expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to 
speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given medical 
science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or 
the examiner does not have the needed 
knowledge or training).

4.	Schedule the Veteran for a VA 
audiological evaluation to determine 
the etiology of any current  hearing 
loss disability and tinnitus.  The 
examiner is to state whether it is at 
least as likely as not (50 percent 
chance or greater) that any current 
hearing loss disability and tinnitus 
found is related to service.

The claim file must be reviewed in 
conjunction with the examination.  

A complete rationale for all opinions 
must be provided.

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to 
speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given medical 
science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or 
the examiner does not have the needed 
knowledge or training).

5.	Review the claim file to ensure that 
the foregoing requested development is 
completed, and arrange for any 
additional development indicated.  
Then, readjudicate the claims on 
appeal.  If any of the benefits sought 
remain denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

